Case 1:20-cv-01370-RGA Document 7 Filed 10/21/20 Page 1 of 1 PagelD #: 191

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2}

 

Civil Action No, 1:20-cv-01370-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, ifany)  Liveylive Media, Inc.

 

was received by me on (date) 10/43/2020

C! I personally served the summons on the individual at (piace)

 

On (date) ;or

 

0 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) . , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Laura Bryda , who is

 

designated by law to accept service of process on behalf of (name of organization) Vcorp Services, LLC

 

Agent for Livexlive Media, Inc. on (date) 10/14/2020 ; OF

 

C1 I returned the summons unexecuted because ;or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

 

Date: 10/14/2020 -
Servet %s signature

Adam Golden
Printed name and title

 

DM Professional Services
501 Silverside Rd, Ste 72
Wilmington DE 19808

Server's address

 

Additional information regarding attempted service, etc:

served at 1013 Centre Rd, Ste 403-B, Wilmington DE 19805 @ 1:16pm
Summons, Complaint, Civil Cover Sheet, Exhibits, Report to Patent Commissioner
